DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered. Claims 4 & 11-15 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 08/19/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 & 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2002/0096915 A1 to Haupt in view of US Patent Publication Number 2010/0327646 to Stoll.

A) As per Claim 4, Haupt teaches a vehicular seat (Haupt: Figure 1) comprising:
an air supply fan (Haupt: Figure 1, Item 16); 
an air supply chamber which forms a passage for air supplied from the air supply fan (Haupt: Figure 1, Item 18); and 
a urethane pad (Haupt: Figure 3, Item 22 & 26 is perforated and therefore all portions of 26 has holes) which sandwiches the air supply chamber and has a plurality of portions in each of which a hole through which air supplied from the air supply chamber passes is formed;
wherein the air supply chamber is formed so as to cover in a planar surface shape a region of the urethane pad including the plurality of portions (Haupt: Figure 3, Item 34),
wherein the air supply chamber includes a first portion defining an upper wall of the air supply chamber (Haupt: Figure 2, Item 18a) and a second portion defining a lower wall of the air supply chamber opposite the upper wall (Haupt: Figure 2, Item 18b), the first portion and the second portion being molded resin parts (Haupt: Paragraph 0020 & 0025), and the upper wall being disposed closer than the lower wall to a seating surface for an occupant to be seated on the vehicular seat,
wherein the first and second portions are assembled to each other in a state that an end portion of the first portion and an end portion of the second portion are fitted with each other (Haupt: best shown in Figure 5).
Haupt does not teach that a plurality of protruding members are formed on at least one of the upper wall and the lower wall, and a distance between the upper wall and the lower wall is maintained by the plurality of protruding members,
wherein the air supply fan is mounted on the lower wall of the air supply chamber, and

However, Stoll teaches a plurality of protruding members are formed on at least one of the upper wall and the lower wall, and a distance between the upper wall and the lower wall is maintained by the plurality of protruding members (Stoll: Figure 11, Item 2252),
wherein the air supply fan is mounted on the lower wall of the air supply chamber (Stoll: Figure 10, Item 21 is within hole in pad on bottom of chamber), and
where the air supply fan mounted on the lower wall is disposed in a hole formed in the urethane pad.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Haupt by adding a plurality of protruding members, as taught by Stoll, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Haupt with these aforementioned teachings of Stoll with the motivation of further supporting the weight of an occupant of the seat.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Haupt by making the fan within the urethane pad, as taught by Stoll, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Haupt with these aforementioned teachings of Stoll since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the fan placement of Stoll for the fan placement of Haupt. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.	

B) As per Claim 11, Haupt in view of Stoll teaches that the end portion of the first portion extends from the upper wall toward the second portion, and 3Atty. Docket No. XA-13436 the end portion of the second portion is fitted in the end portion of the first portion (Haupt: Figure 2 & 5, Item 36 extends down to meet bottom end portion).

C) As per Claim 12, Haupt in view of Stoll teaches that the plurality of protruding members are tapered so as to have a cross-dimension that narrows toward the lower wall (Stoll: Figure 11, Item 2252).

D) As per Claim 13, Haupt in view of Stoll teaches that the air supply chamber is formed in a seat back portion of the vehicular seat, the seat back portion including the urethane pad (Haupt: Paragraph 0020, lines 1-7).

E) As per Claim 14, Haupt in view of Stoll teaches that the plurality of protruding members have a larger cross-sectional area at portions where a relatively large force is applied to the seat back portion than at portions where a relatively small force is applied to the seat back portion (Stoll: Figure 11, portions with less force (edges) have no support cross sectional area while center has many supports and therefore larger cross-sectional area).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haupt in view of Stoll as applied to claim 4 above, and further in view of US Patent Number 7,901,002 B2 to Mashimo.

A) As per Claim 15, Haupt in view of Stoll teaches that a skin member that covers a surface portion of the urethane pad (Haupt: Figure 3, Item 28). 
Haupt in view of Stoll does not teach that at each of plural positions of the upper wall, a respective pair of holes is formed and a respective suspending member passes through the pair of 4Atty. Docket No. XA-13436 holes and connects to a seamed portion of the skin member so as to suspend the seamed portion.
However, Mashimo teaches a respective pair of holes is formed and a respective suspending member passes through the pair of 4Atty. Docket No. XA-13436 holes and connects to a seamed portion of the skin member so as to suspend the seamed portion (Mashimo: Figure 1, holes for each of Items 63 & 64 connects to seamed portion of Item 1).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Haupt in view of Stoll by adding suspending members for the skin, as taught by Mashimo, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art 

Response to Arguments
Applicant’s arguments with respect to claim(s) 4 & 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.